POLEN, J.
The above-styled petition for writ of cer-tiorari is hereby dismissed as untimely. See Fla. RApp. P. 9.100(c)(1); Capone v. Fla. Bd. of Regents, 774 So.2d 825, 826 (Fla. 4th DCA 2000).
Petitioners argue we should deem their petition timely filed (the last day for filing was Friday, January 19, 2007, and it was not filed until Monday, January 22) because they were delayed in being able to timely file, inter alia, by the closing of the courts for the Christmas and New Year’s holidays. The English dramatist John Webster noted that “Christmas Comes but Once a Year.”1 Since long before the founding of this country (not to mention the Florida Rules of Appellate Procedure), however, we have all known it comes every year. We cannot, and should not, extend the jurisdictional time periods for filing this petition based on such an argument. The remainder of petitioners’ arguments is equally unpersuasive.
FARMER and HAZOURI, JJ., concur.

. 1602. Collaboration with Thomas Dekker.